*68Dissenting Opinion.
Manning J.
The streets of this City do not belong to the corporation-They are the property of the public and the public has the right to the use of them. A permanent obstruction interferes with such use and to a certain extent prevents it. A railed track for a tramway is permanent but the car that passes over it is in no spot more than a moment. This post is fixed for good and all. Private property may under certain conditions be taken for public use, but, public property cannot be taken for private use. The telephone company is a private person seeking its own personal gain. Neither the City Council nor the State legislature can give the property of an individual to a telephone company nor impair its enjoyment by obstructing access to it. I think the plaintiff should have judgment.